Citation Nr: 9922570	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right kidney 
removal secondary to radiation exposure.

2.  Entitlement to service connection for post-operative 
residuals, coronary artery disease with hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for right kidney removal secondary 
to radiation exposure and for post-operative residuals of 
coronary artery disease with hypertension.


FINDINGS OF FACT

1.  Evidence of a medical nexus between the removal of the 
veteran's right kidney and his period of service, including 
claimed radiation exposure, has not been submitted.

2.  Evidence of a medical nexus between post-operative 
residuals of coronary artery disease with hypertension and 
the veteran's period of service has not been submitted.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
right kidney removal secondary to radiation exposure and for 
post-operative residuals of coronary artery disease with 
hypertension are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records include a pre-induction 
examination conducted in October 1952 in which all findings 
are within normal limits.  A report from a separation 
examination dated in January 1955 is silent for any pertinent 
complaints, findings, or diagnoses.  Also of record are the 
veteran's service records that do not contain any relevant 
medical information regarding the issues on appeal.

Post-service records include a July 1993 private doctor's 
statement in which the physician noted the presence of an 
abdominal aortic aneurysm and a history of hypertension with 
a remote history of angina.  Physical examination at the time 
of the veteran's visit revealed an abdominal aneurysm by 
palpation, with soft bilateral carotid bruits.  A private 
doctor's statement dated in August 1993 discloses that the 
veteran sought treatment for an abdominal aortic aneurysm 
that required operative intervention.  Also noted is the 
veteran's history of angina.  The doctor further reported 
that the veteran underwent bypass grafting to his left 
anterior descending, diagonal, intermediate, circumflex 
marginal and right coronary arteries.

Laboratory tests conducted in August 1993 and hospital 
summaries related to surgical procedures for the veteran's 
abdominal aortic aneurysm are also of record.  An August 1993 
discharge summary reveals a diagnosis of coronary artery 
disease.  Outpatient records and related clinical tests dated 
from 1994 to 1995 reveal generally follow-up treatment 
related to an abdominal aneurysm and possible renal vascular 
disease.  In a February 1994 entry, the veteran's previous 
surgeries are noted including a kidney removal, an incisional 
hernia, and aortal bifemoral bypass graft.

A private doctor's statement dated in October 1993 reveals 
that the veteran had undergone a coronary artery grafting 
previously for three vessel coronary disease with left main 
coronary stenosis.  Further, the doctor stated that the 
veteran had surgical treatment for an abdominal aortic 
aneurysm and was admitted to the hospital for surgery in 
October 1993.  During that surgery, the doctor noted that an 
aortogram and runoff revealed the aneurysm, as well as 
bilateral superficial femoral artery occlusion and occlusion 
of the veteran's right renal artery, with no right nephrogram 
apparent.  The physician further stated that the resection of 
the veteran's aneurysm was indicated and that the right 
kidney was also removed at that time.  The physician reported 
that the kidney was cystic and atrophic, and showed minimal 
functioning parenchyma and no patent right renal artery.  The 
doctor noted that these changes appeared to be secondary to 
severe atherosclerotic cardiovascular disease.  

VA outpatient records and progress notes for treatment 
rendered from June to September 1997 reveal generally the 
removal of the veteran's kidney and a history of angina.  In 
a medical certificate dated in June 1997, the veteran 
complained of pain and soreness.  In pertinent part, 
diagnostic impressions rendered at that time include angina; 
status post-operative coronary artery disease graft; and 
abdominal aneurysm.  In a progress note dated in August 1997, 
the diagnoses rendered include arteriosclerotic heart 
disease, hypertension, hyperlipidemia, and peripheral artery 
disease.  

A September 1997 lay statement from the veteran's wife is 
also of record.

Results from laboratory tests conducted in February 1999 are 
also of record.

During the veteran's personal hearing held before a member of 
the Board in February 1999, the veteran testified that when 
he saw the pathology report that contained information 
regarding nuclear dust in the area of his kidney, he recalled 
that he had been associated with nuclear explosions during 
service in 1953.  Transcript (T.) at 2, 3.  The veteran 
further stated that he was not in New Mexico during the 
nuclear explosions, but that when the troops returned, the 
veteran was responsible for cleaning the equipment and 
clothing that they used during the blasts.  (T.) at 3.  He 
stated that he cleaned the equipment over a two-week period.  
(T.) at 3.  The veteran also testified that the men who were 
part of the operation were covered in the dust from the 
explosions because they were "close to ground zero in 
trenches."  (T.) at 4.  He also stated that he was only in 
contact with the nuclear dust through contact with the other 
servicemen's clothes and equipment.  (T.) at 4.  

The veteran further testified that until 1993, he had never 
had any kidney problems.  (T.) at 6.  At that time, during a 
procedure related to an aortic aneurysm, it was discovered 
that he has an inefficient kidney.  (T.) at 6.  The veteran 
stated that the kidney was removed in 1993.  (T.) at 6.  
Further, the veteran testified that the first time he knew of 
any kidney problems was when he saw the pathology report.  
(T.) at 7.  

As relates to coronary artery disease and hypertension, the 
veteran testified that he had high blood pressure at 
discharge.  (T.) at 7.  He also stated that he recalls that 
during basic training in Colorado, he experienced some 
dizziness and lightheadedness that he attributed to the 
change in altitude.  (T.) at 7.  He further stated that he 
was unaware if such symptoms related to any heart disorder.  
(T.) at 7.  The veteran stated that some time around 1960, he 
was placed on medication to control blood pressure.  (T.) at 
8.  Further, he stated that between 1955 and 1960, he 
regularly gave blood and that at one point, he was told that 
his blood pressure was high and that he should see a 
physician.  (T.) at 8.  The veteran stated that the treating 
physician has since passed away and that the related records 
have been destroyed.  (T.) at 10.  When questioned about the 
initial diagnosis related to heart disease, the veteran 
testified that he had angina around 1965, but that he never 
had a heart attack.  (T.) at 11.  The veteran stated that he 
was unaware of any heart problems while in service.  (T.) at 
12.  

Analysis

The issues for determination in this case are whether the 
veteran is entitled to service connection for removal of the 
right kidney due to radiation exposure and for post-operative 
residuals of coronary artery disease and hypertension.  
Initially, the Board notes that in well grounded cases, 
service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active service 
in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
allowed on a presumptive basis for cardiovascular renal 
disease, including hypertension, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).

With respect to the veteran's claim of exposure to radiation, 
38 C.F.R. § 3.311(b) (1998) provides a list of radiogenic 
diseases which may be granted service connection after 
certain specific information is obtained and considered.  In 
pertinent part, the Board notes that within the list of 
radiogenic diseases specified in the regulation is kidney 
cancer, among other forms of cancer not for consideration 
herein.  38 C.F.R. § 3.311(b)(2).  The regulation also 
specifies procedures to be undertaken to establish exposure 
and the extent thereof.  

The fact that a veteran exposed to ionizing radiation while 
in service later develops a radiogenic disease does not, in 
and of itself, establish entitlement to service connection 
under § 3.311.  Causation is not presumed under the 
regulation, but must be shown.  See Ramey v. Brown, 9 Vet. 
App. 40, 45 (1996).  All relevant factors must be considered 
in determining whether the evidence supports the claimed 
cause-and-effect relationship, including the type of 
disability, the latency period, the amount of radiation 
exposure, and other exposure to other possible carcinogens.  
38 C.F.R. § 3.311.

If service connection cannot be presumed, the veteran may 
still attempt to establish service connection based on a 
direct causation theory.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994)(citing the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984)).  To 
do so, however, the veteran must present competent medical 
evidence showing a nexus between his service and the current 
disability.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, 
causation must be traced back to a disorder or event during 
service.  Rucker v. Brown, 10 Vet. App. 67 (1997); Combee, 34 
F.3d at 1043.

Nonetheless, before the Board will review the merits of the 
veteran's claim, the veteran must first establish a well 
grounded claim.  A well grounded claim requires sufficient 
and cognizant medical evidence to substantiate the veteran's 
assertions.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, a well grounded claim is a meritorious 
claim, one that is capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To establish a well 
grounded claim for service connection, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, and 
hereinafter, referred to as the "Court") requires evidence 
of a medical diagnosis of a current disability; medical, or 
lay evidence of an inservice occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g sub nom. Epps 
v. Brown, 9 Vet. App. 341 (1996).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).
At the outset, the Board has determined that the veteran in 
this case has failed to establish a well grounded claim for 
lack of competent evidence to support an etiological 
relationship between his period of service and current 
disabilities of kidney removal due to kidney disease and 
coronary artery disease with hypertension.  Overall, there is 
no competent evidence of record to relate the veteran's post-
service disabilities to his military service or any incident 
related therein.  

As relates to the veteran's claim of entitlement to service 
connection for kidney removal secondary to radiation 
exposure, the Board wishes to point out that there are no 
records to substantiate that the veteran was treated for any 
relevant disease or injury during his period of service.  In 
the pre-induction examination dated in October 1952, all 
findings were normal.  In the report from a separation 
examination conducted in 1955, no abnormal findings or 
diseases were noted.  The Board is aware that the veteran's 
complete service medical records are not of record.  In 
October 1997, the RO informed the veteran that it was very 
likely that his records had been among those destroyed in a 
1973 fire.  In November 1997, the National Personnel Records 
Center (NPRC) responded to the RO's Request for Information, 
and indicated that the veteran's records may have been so 
destroyed.  Thus, the Board is cognizant that because the 
veteran's service medical records are unavailable, the Board 
has a heightened obligation to explain the reasons and bases 
for its findings, and to consider the benefit-of-the-doubt 
rule under 38 U.S.C.A. § 5107(b), where applicable.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

Nonetheless, even if the veteran's complete service medical 
records were available, it appears that they would be of 
little probative value.  The medical evidence of record 
indicates that the veteran's kidney disease first became 
manifest in 1993, nearly forty years after separation from 
service.  Also, the record contains no evidence that the 
veteran was treated for any radiation-related disorders while 
in service and the veteran does not contend otherwise.  
Hence, even in light of the incomplete service medical 
records, there is no indication in the record of any nexus 
between the disorder leading to removal of the right kidney 
and the veteran's period of service.  The record contains to 
medical evidence of any relationship between the kidney 
removal and service, including  the claimed exposure to 
radiation.  Moreover, with regard to the claim of service 
connection based on exposure to radiation, there is no 
evidence of a diagnosis of cancer of the kidney, and the 
veteran's kidney disorder is not attirbuted by the medical 
evidence to the claimed radiation exposure.  The medical 
records contain no opinion that the "nuclear dust" noted in 
the 1993 surgical and pathological reports is a reference to 
a causal connection between the claimed inservice radiation 
exposure and the cystic and atrophied kidney noted many years 
subsequent to service discharge.  

Thus, the veteran has failed to establish a well grounded 
claim for service connection for kidney removal secondary to 
radiation exposure.  Overall, the veteran has failed to 
present competent evidence to establish a medical link 
between his period of service, including claimed radiation 
exposure, and his kidney removal.  Essentially, there is no 
medical evidence of kidney disease or any disability related 
to the kidneys during service and no records that tend to 
suggest that the veteran was treated for or diagnosed with 
kidney problems any earlier than forty years after service.

However, the Board recognizes the veteran's assertions that 
the removal of his kidney is related to radiation exposure, 
and for the sole purpose of establishing a well grounded 
claim, the Board presumes such statements to be true.  King 
v. Brown, 5 Vet. App. 19, 21 (1993).  Nonetheless, such 
statements do not equate with competent medical opinions 
necessary to establish a plausible claim.  Overall, neither 
the veteran nor his spouse has presented competent evidence 
to substantiate their contentions that the veteran's kidney 
removal is associated with the veteran's period of active 
service, or to the claimed exposure to radiation.  
Furthermore, there is no evidence of record to support that 
the veteran or his wife is qualified to render a competent 
medical opinion.  The Board wishes to point out that the type 
of evidence needed to satisfy the burden of establishing a 
well grounded claim depends on the very nature of the issue.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As in this 
case, where the determinative issue involves medical 
diagnoses and/or medical etiology, the veteran must establish 
a medical nexus between post-service disability and his 
period of service, and as such, must offer competent medical 
evidence sufficient to support a plausible claim.  Id.  Thus, 
although the Board does not doubt the sincerity of the 
veteran's contentions or those of his wife, such statements, 
in and of themselves, are not competent evidence so as to 
establish a medical nexus between the veteran's kidney 
removal and his period of service.  

Moreover, the Board notes that the evidence overall does not 
demonstrate that a diagnosis related to the kidney was made 
during service or within one year following the veteran's 
separation from service, and it is not otherwise contended.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Thus, in this respect as well, the veteran has failed to put 
forth evidence of a medical nexus between his post-service 
removal of the kidney and his period of active service.

With regard to the veteran's claim of entitlement to service 
connection for coronary artery disease with hypertension, the 
Board has also determined that the veteran has failed to 
establish a well grounded claim.  As noted above, entitlement 
to service connection requires a preliminary finding that the 
veteran has established a well grounded claim, that is, one 
that can stand on its own.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81.  In this case, the veteran has not put forth 
evidence of a medical link between his current coronary 
artery disease with hypertension and his period of service.  

Overall, the veteran's records demonstrate that coronary 
artery disease and hypertension were first diagnosed in 1993, 
nearly forty years after service.  Further, the veteran 
himself asserts that the only symptoms related to heart 
disease and hypertension that he experienced in service stem 
from his period of basic training in which he had some 
difficulties in breathing due to high altitudes.  Thus, in 
this respect, the veteran has not produced competent evidence 
of a causal link between his coronary artery disease and 
hypertension and service.

Again, as noted above, the Board recognizes the absence of 
the veteran's complete medical records related to service.  
Nonetheless, the veteran does not assert that he was 
diagnosed or treated in service for heart-related 
symptomatology.  The Board does recognize, however, that the 
veteran stated that he was told that he had high blood 
pressure at separation.  The veteran's examination report at 
separation in January 1955 does show a diastolic blood 
pressure reading of 90, but the examination report does not 
show any further findings or a medical opinion or diagnosis 
of hypertension.  Moreover, during his personal hearing 
before the Board in February 1999, the veteran stated that if 
his symptoms of dizziness and lightheadedness during basic 
training were related to any heart disease, he was unaware of 
such relationship.  Furthermore, as relates to hypertension, 
the veteran stated that he recalls first taking medication to 
control high blood pressure sometime in 1960, five years 
after separation from service.  Thus, despite what appear to 
be incomplete service medical records, in light of the 
medical evidence and the veteran's testimony, the Board finds 
that the record does not establish a well grounded claim for 
entitlement to service connection for coronary artery disease 
and hypertension.  

Again, the Board does not doubt the veteran's recollections; 
however, such statements fall short of competent medical 
evidence required to establish a medical nexus between post-
service disability and service.  As stated above, this case 
involves medical diagnoses and etiology, and as such, the 
veteran is required to present more than mere lay assertions; 
the veteran is required to provide competent medical 
opinions.  Grottveit at 93.  Further, the veteran has not 
provided evidence that he is qualified and sufficiently 
trained in the medical field so as to render his opinion 
competent.  Thus, in this regard, the veteran has failed to 
establish a well grounded claim for failure to provide 
competent medical evidence of a medical nexus.

Therefore, based on the foregoing analyses and bases, the 
Board must deny the veteran's service connection claim 
related to coronary artery disease and hypertension.  
Essentially, the veteran has failed to produce competent 
evidence that tends to establish a medical nexus between his 
period of service and these disabilities.  The evidence 
overall does not demonstrate that a diagnosis related to 
heart disease or hypertension was made during service or 
within one year following the veteran's separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Thus, overall, the veteran has not 
submitted competent evidence so as to establish a well 
grounded claim.


ORDER

Service connection for right kidney removal due to exposure 
to radiation, and for postoperative residuals, coronary 
artery disease with hypertension, is denied.



		
	D. C. Spickler 
	Member, Board of Veterans' Appeals



 

